The opinion of the Court was delivered by
Gibson, C. J.
The points made at the argument are reducible to two; but one of which is attended with difficulty, for it is not susceptible of doubt that the articles and release, if fairly obtained, are conclusive of the right. An association for the purposes expressed, is prohibited neither by statute nor the common law; and it is clear that, except for the amount of its income, this society would be entitled to a charter by our statutes for self-incorporation. It may be true that the business and pursuits of the present day, are incompatible with the customs of the primitive Christians; but that is a matter for the consideration of those who propose to live in conformity to them. Our laws presume not to meddle with spiritualities; and religious societies are regarded by them but with an eye to 'their temporal consequences. It has not been pretended that this society is detrimental to the public or its neighbours. It is an ecclesiastical community, performing, with alacrity, its duties to the laws, rendering unto Cassar the things that are Caesar’s — and fashioning its municipal rules of property and government after the models of those Christian societies that existed in the days of the apostles. Its most peculiar features are submission to the will of its founder', and equal participation of property brought into the common stock by individuals or produced by the labour of the whole. That it is not a partnership, results from the fact that the profits are not shared in severalty. At the period of initiation, the neophjrte surrenders his worldly wealth to the society, reserving to himself but the contin*361gent right of resumption in the event of his secession, to which none but those who were creditors at the time could object, for all else would deal with him on the -basis of a transfer already made. In the present instance, it is not alleged that there were creditors; without which, as was determined in Buehler v. Gloninger, 2 Watts 226, the administrator could not interfere. It is supposed, however, that as the intestate had power, by the articles, to secede from the • society and take out of it whatever he had brought into it, the successor to his personal rights may exercise it as his representative. Such, however] are not the terms of the articles; nor would a posthumous exercise of the power, consist with the disposition he thought fit to make by dying in fellowship. An exercise of it by the administrator of one dead-without kindred, would wrest the property from the society only to give it to the «state by escheat. The right of secession, therefore, is intransmissible; and were it not, the intestate’s release would be a bar. The question susceptible of argument, then, is whether there were such evidence of fraud at the execution of the papers, .as might be left to the jury.
The matters adduced in proof of it, are the emphatic representations of Mr Rapp during the transaction. One of the witnesses testified that, “as to the articles signed at Economy, Rapp made a long speech; said every one who would sign, would have his name written in the Lamb’s book of life; that if they did not, their names would be blotted out,'and God would ask him about it; and that the members were induced to sign by what Rapp said.” Another testified that wdien papers were to be signed, “Rapp prepared their minds for it a long time before; that he made them believe their names would be recorded in the book of life if they would sign; that'he more than once said, it would be an unjust God that would bring them to happiness without asking him; and that the doctrine he preached had an effect on Peter Schreiber,” whom the witness described as a weak old man, who believed on the assurance of Mr Rapp, that he would see the Lord in person within two years and a half from the time at which he spoke. A third said: “ When they wished them to sign, George Rapp always made a long speech about it; said that if they would sign, their names should be written in the Lamb’s book of life; that if they did not, their names would be struck out, and they would go to hell. When I signed, he told me so sure as I signed, my name would be in the Lamb’s book of life.” From this, there is little doubt that he put in action all the springs of his influence, sustained' by all his spiritual artillery; and the question is, whether that alone, startling as it may seem, is so indicative of imposition that it may. be left to a jury as evidence of it. '
Lord Hardwick’s admirable analysis of fraud, in Chesterfield v. Janson, 2 Ves. 155, reduces it to-.four species; such as is constituted of direct imposition; such as may be presumed, contrary to the general rule, from the relation of the parties; such as may be collected *362from the intrinsic value of the bargain; and such as arises from the contract being an imposition on third persons. The fraud imputed here, belongs to the first; for the bargain is not such'as a rational and undeluded man might not make, or one whose consequences may affect those who are not parties to it; nor is it open to objection by reason of the circumstances and position of those who are. The relation of pastor and people, unlike that of cestuy que trust and trustee, guardian and ward, and attorney and client, is not one which a chancellor views with distrust; not, perhaps, because the laity are sufficiently protected in England by the statutes to suppress superstitious uses; for these operate not on gifts to the established church; but because the relation is essentially a parental one. Are, then, the representations of Mr Rapp to be pronounced false and evincive of fraud? To say nothing of our judicial incompetence to pass upon the truth, he cannot have been guilty of imposition if he actually believed what he uttered; for the suggestion of falsehood, or suppression of truth, whicly constitutes this species of fraud, is wilful. He who conscientiously declares an indifferent or absurd theory to be essential to salvation, may be a fanatic, but he is nota cheat. What more, according to the general perception of divine truth, did Mr Rapp? It will not be pretended that there was direct evidence of his insincerity. Nor was it attempted to be shown that he is of superior intelligence or education, or less likely to harbour an extravagant opinion than the rest; or that those who are supposed to be his dupes, were under bodily or mental infirmity, or apprehensive of death, to give him an advantage over them; or that the dogma predicated by him, was more than an ordinary and a standard doctrine of his church. The mind of the intestate had become enfeebled by age; but he had been an orthodox member for more than twenty years, and had, within that time, not only assented to, if not subscribed, previous articles containing the same provision, but had delivered his money to the society as a free and absolute gift while his intellects were in their prime. Were it necessary, therefore, to insist that the defendant’s title is independent of the articles, it might be done with entire success. Unless, then, Mr Rapp were an impostor from the beginning, a conclusion not to be gratuitously drawn in contradiction of the legal presumption of innocence, it is impossible to fix on him a fraudulent design by extrinsic evidence. What, then, is the intrinsic evidence? No one who has witnessed the workings of fanaticism in the strongest and most cultivated minds, will presume to set bounds to it; or say that the absurdity of a dogma is evidence of the insincerity of him who professes to believe it. To decide a cause by a criterion so uncertain, would be to refer it to the sectarism of the jury. It will not be said that the grant of a Roman Catholic to purchase post mortem masses, would necessarily be fraudulent in Pennsylvania^ though their sufficiency to deliver from purgatory, had been * preached to him in articulo mortis; yet it would be easy to predict the event, *363if the truth of the doctrine were left, as a material question, to a jury of protestants, few of whom would think it less visionary than the dogma of Mr Rapp. Fortunately the law presumes not to settle differences of creeds and confessions; or to say that any point of doctrine is too absurd to be believed. Now that this power to enrol and blot out, is impliedly asserted in the act of constitution signed at Economy, is apparent in the preamble which runs thus: “ Whereas, by the favour of Divine Providence, an association or community has been formed by George Rapp and many others, upon the basis of Christian fellowship, the principles of which, being faithfully derived from the sacred scripture, include the government of the patriarchal age, united to the community of property in the days of the apostles; and whereas, the single object sought, is to approximate, so far as human imperfection- may"allow, to the fulfilment of the will of God by the exercise of those affections which are essential to the happiness of man in time and in eternity.” Now what was the community of property thus referred to as having prevailed in the days of the apostles, and as being the same that was intended to be revived under its scriptural sanction? It is thus described in the fourth chapter of the Acts. “ And the multitude of them that believed, were of one heart and one soul: neither said any one of them that ought of the things which he possessed was his own: but they had all things in common. Neither was there any among them that lacked; for, as many as were possessed of lands or houses, sold them and brought the prices of the things that were sold, and laid them down at the apostles’ feet: and distribution was made to every man according to his need.” That these contributions were not merely voluntary, the awful punishment inflicted on Ananias and Sapphira for concealing a part of the price of their property, as related in the succeeding chapter, abundantly proves; for though it was demanded by Peter in reprehending their deceit: “ While it remained, was it not thine own? and after it was sold was it not in thine own power?” yet it is not to be credited that they would have been permitted to exercise their right of separate ownership and remain in Christian fellowship. Ananias was' emphatically told that he had “lied not unto man but unto God;” a distinction evincive of the origin of the duty, and the nature of the being who had set him to perform it; and showing that the law for whose violation he was to be struck dead, was not human, but divine. Such, under Providence, was the office and power of an apostle; and it is certain that Mr Rapp, though not actually an apostle, had reserved to himself the authority of one. It was testified that he held his office not by the voices of his people, but by delegation paramount — “ as Moses and Aaron had held theirs” — and it is matter of history that he assumed it as the spiritual and temporal head, when he founded the society in Germany. Without, then, arrogating to himself the power to loose and to bind on earth and in heaven, he might conscientiously think conformity to the lives of *364the primitive Christians to be essential to salvation, and impress it on them in the most striking terms. A vast majority of Christians, undoubtedly, think that the community of property ordained by the apostles, was of special and temporary appointment; but that opinion is, by no means, universal. The Moravians, the Shakers, and perhaps some others, hold a contrary one; and in Mr Rapp’s community, conformity to this regulation is the predominant article of the creed. Then, to say, without express or circumstantial proof, that he did not believe in the indispensableness of it, would be to pronounce him, not only a hypocrite, but a hypocrite without a motive. Though the legal title is vested in him as a joint trustee, he has but an equal interest in the beneficial ownership. The basis ,of the association, it was testified, is “ equal rights, equal enjoyments, and equal profits;” and such, too, are the provisions of the articles. The. poor enjoy the privileges of those who were rich; and, should a division take place, would share in proportion to their original contributions. On this plan, it is impossible for Mr Rapp to enjoy more than another; or to increase his wealth by taking out of the stock more than he put into it. The sum of the matter is, that a member of a religious society may not avoid a contract with it on the basis of its peculiar faith, by setting up the supposed extravagance of its doctrines as proof that he was entrapped. The proper limitation to this would seem to be, that such a contract, with a society whose principles would shock the moral or religious sense of the community, which is a legitimate subject of legal protection, would be void for illegality. But such is not the society of George Rapp; and beside, that ground of defence has not been taken. Nor is it necessary to the protection of the ignorant that the law should' presume the existence of clerical hypocrisy without proof of it. The course of an impostor is always sufficiently marked with contradiction to afford proof of artifice. Here, however, there was not only no extrinsic proof of imposition, but much that bore the other way; yet, without evidence to raise it, the question of fraud was left to the jury, and consequently, not injuriously to him who complains of the manner of it. The manner is immaterial, as he was not entitled to the benefit of the inquiry at all; and, independent of the objections to the form of the’ action, which it is unnecessary to decide, he was not entitled to a verdict.
Judgment affirmed.